IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NOS. WR-93,497-01 & 93,497-02


                         EX PARTE MUNDRO ROBINSON, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. 2010-426,709-A & 2010-427,611-A IN
               THE 137TH DISTRICT COURT FROM LUBBOCK COUNTY


        Per curiam.

                                             ORDER

        Applicant was convicted of two charges of possession with intent to deliver a controlled

substance and sentenced to twenty-five years’ imprisonment in each case. He filed these applications

for writs of habeas corpus in the county of conviction, and the district clerk forwarded them to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that he was denied his right to an appeal because counsel incorrectly

advised him that his guilty plea meant that he waived all rights to file an appeal although he could

have challenged the voluntariness of his plea, his plea waiver, and allegedly erroneous duplicate

court costs on direct appeal. Applicant has alleged facts that, if true, might entitle him to relief. Ex

parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State, 98 S.W.3d 700 (Tex. Crim.
                                                                                                        2

App. 2003). Accordingly, the record should be developed. The trial court is the appropriate forum

for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel1 to respond to Applicant’s claim. In developing the record, the trial court may use any

means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the

trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art.

26.04. If counsel is appointed or retained, the trial court shall immediately notify this Court of

counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

was denied his right to an appeal because trial counsel improperly advised him regarding his appeal

rights. The trial court may make any other findings and conclusions that it deems appropriate in

response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: March 16, 2022
Do not publish



        1
         If a defendant decides to appeal his conviction, trial counsel rather than appellate
counsel has the duty to ensure that written notice of appeal is filed with the trial court. Jones, 98
S.W.3d at 703.